FILED
                           NOT FOR PUBLICATION
                                                                            MAY 17 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10130

              Plaintiff - Appellee,              D.C. No. 2:12-cr-01836-GMS-1

  v.
                                                 MEMORANDUM*
ADRIENNE MARTA FRAZER,

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                             Submitted May 13, 2016**
                              San Francisco, California

Before: KLEINFELD, IKUTA, and WATFORD, Circuit Judges.

       Adrienne Marta Frazer appeals her conviction of five counts of making false

claims against the United States. See 18 U.S.C. § 287. We have jurisdiction

pursuant to 28 U.S.C. § 1291. We affirm her conviction and sentence.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Where a defendant failed to raise a proper objection at trial, we review

challenges to jury instructions for plain error. United States v. Liu, 731 F.3d 982,

987 (9th Cir. 2013).



1.    The jury instructions did not plainly err with regard to Frazer’s theory of

defense. The jury was instructed that, in order to convict Frazer of making false

claims to the United States, the jury had to find that Frazer knew that the claims

she made were untrue when she made them. This fairly and adequately covered

Frazer’s theory of her defense. See United States v. Dorotich, 900 F.2d 192, 194

(9th Cir. 1990).



2.    There was no error in allowing proof in the disjunctive on an indictment in

the conjunctive. Young v. Holder, 697 F.3d 976, 986 (9th Cir. 2012) (en banc),

abrogated in part by Moncrieffe v. Holder, 133 S. Ct. 1678 (2013).

AFFIRMED.




                                          2